Citation Nr: 1124396	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active military duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In his Substantive Appeal (VA Form-9) dated in April 2009 the Veteran indicated that he wanted a Board hearing.  In subsequent correspondence dated in June 2009 the Veteran withdrew his hearing request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional pertinent medical evidence was received at the Board in October 2010, subsequent to the issuance of the March 2009 statement of the case (SOC) and the April 2010 VA Form 8, Certification of Appeal.  This evidence was not accompanied by a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  

The Veteran has not been employed since 1998, when he retired because he was eligible by age or duration of work.  On his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he completed four years of college, but received no additional training or education, and that he left his last job as a probation officer in November 1999 because of his service-connected anxiety disorder.  He has not been employed since that time.

Of record is a November 1974 "Evaluation of Duty Performed By Officers Adult Probation" which provides an evaluation of the Veteran's job performance as a probation officer.  It was indicated that the Veteran had "absence problems."  The evaluator concluded that the Veteran needed help to handle work pressure and improve his interpersonal relationships.  

A VA outpatient psychiatric clinic report dated in November 2008 shows the Veteran was diagnosed with generalized anxiety disorder with panic attack.  He was assigned a Global Assessment of Functioning (GAF) score of 45, which is indicative of serious symptoms or serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  

The Veteran was afforded a VA examination in November 2008.  After a full psychiatric examination, the examiner described the Veteran as having moderate psychiatric symptoms.  The examiner reported that the Veteran did not have total occupational and social impairment or reduced reliability and productivity, or deficiencies in judgment, thinking, family relations, work, and mood, due to his mental disorder signs and symptoms.  The examiner further reported that the Veteran's psychiatric disability was not manifested by an occasional decrease in work efficiency, or intermittent periods of inability to perform occupational task.  The diagnosis was general anxiety disorder under Axis I.  A GAF score of 55 was assigned.  A GAF score of 55 is indicative of moderate difficulty in social and occupational functioning.  

Subsequent to the VA examination in November 2008, the Veteran's private psychiatrist, Dr. IPM, conducted a psychiatric evaluation of the Veteran in September 2010.  He commented that the Veteran is not properly compensated for his service-connected psychiatric disability and it should be increased to 100 percent because the condition is permanent and he has occasional panic attacks.  

In view of the conflicting evidence regarding the effect the Veteran's service-connected psychiatric disability has on his employability, the Veteran finds that another examination should be conducted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to determine the severity of the Veteran's generalized anxiety disorder, and specify the degree of occupational or social impairment due to his service-connected generalized anxiety disorder.  Examination findings should be reported to allow for evaluation of generalized anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9400, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected generalized anxiety disorder on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion. 

2.  After completing the review the RO/AMC should readjudicate the claim for a TDIU.  If the decision with respect to the TDIU claim remains adverse to the Veteran, the RO/AMC should forward the claims folder to the Director of Compensation and Pension Service for a determination of whether a TDIU is warranted on an extra-schedular basis.

3.  If, after the above actions have been completed, the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


